UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7272


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTONIO MARCIAL NAVARETTE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:10-cr-00139-BR-1)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Antonio Marcial Navarette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Marcial Navarette appeals the district court’s order treating his motion to

correct his sentence as a successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that basis. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Navarette, No. 5:10-cr-

00139-BR-1 (E.D.N.C. Oct. 2, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2